UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JOSEPH CASPER,

                                      Plaintiff,
       vs.                                                            5:19-CV-00296
                                                                      (MAD/TWD)
COOPER LIGHTING LLC,
                              Defendant.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

JOSEPH CASPER
3168 Alex Lane
Baldwinsville, New York 13027
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       Pro se Plaintiff Joseph Casper ("Plaintiff") commenced this action on March 4, 2019,

pursuant to the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-634(b) ("ADEA"). See

Dkt. No. 1 at 1. Plaintiff alleges that his former employer, Defendant Cooper Lighting, LLC,

Division of Eaton Corporation ("Defendant"), terminated Plaintiff because of his age of 57 years.

See id. at ¶¶ 2, 6, 14. For the reasons that follow, Plaintiff's complaint is dismissed with prejudice

pursuant to Rule 41, and, in the alternative, under Rule 37.

                                       II. BACKGROUND

       Plaintiff alleges that on January 19, 2018, Defendant terminated Plaintiff "because of his

age." Dkt. No. 1 at ¶ 14. Plaintiff also alleges that Defendant then transferred Plaintiff's previous

position and job duties to an employee approximately twenty-three years younger than Plaintiff.

See id. at ¶¶ 9-12. Plaintiff further alleges that Defendant's ostensible reason for terminating
Plaintiff's employment was "corporate reorganization or restructuring" but that "[o]ther than

Plaintiff, no other employee at Defendant's Syracuse, New York facility was terminated or

reassigned[.]" Id. at ¶ 13.

        On March 19, 2018, Plaintiff filed an EEOC discrimination claim "alleging that he was

terminated because of his age in violation of the ADEA." Id. at ¶ 15. On November 27, 2018, the

EEOC issued a right-to-sue letter dismissing Plaintiff's claim and informing Plaintiff that he must

file suit on this claim within ninety days of his receipt of the letter or his right to sue would be

lost. See id. at 4.

        Plaintiff filed his ADEA discrimination claim in the Northern District of New York on

March 4, 2019. See id. at 1. However, since filing his initial complaint, Plaintiff has failed to

respond to any Court orders, including orders to file an affidavit of service of the summons and

complaint or to file a status report regarding service. See Dkt. Nos. 7 & 8. On June 11, 2019, and

again on July 2, 2019, Magistrate Judge Dancks extended the time for Plaintiff to file an affidavit

of service or a status report regarding service. See id. Both orders granting time extensions also

expressly warned Plaintiff that his "failure to follow Court orders and directives may be grounds

for sanctions including, but not limited to, dismissal of the action for failure to prosecute." Id.

Plaintiff's third and final filing deadline expired on July 15, 2019. See Dkt. No. 8.

                                         III. DISCUSSION

A.      Federal Rule of Civil Procedure 41

        "[A]ll litigants, including pro ses, have an obligation to comply with court orders[.]"

Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009) (quoting Minotti v. Lensink,

895 F.2d 100, 103 (2d Cir. 1990)). Indeed, under Federal Rule of Civil Procedure 41(b), "[i]f the

plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may move to



                                                   2
dismiss the action or any claim against it." Fed. R. Civ. P. 41(b).1 "A district court also has the

power to dismiss [the action] for failure to prosecute sua sponte." Martens v. Thomann, 273 F.3d

159, 179 (2d Cir. 2001) (citing LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir.

2001)). Accordingly, the Court may exercise its discretion to dismiss a case under Rule 41(b) to

achieve, among other things, the orderly and expeditious disposition of cases. See Freeman v.

Lundrigan, No. 6:95-CV-1190, 1996 WL 481534, *1 (N.D.N.Y. Aug. 22, 1996); Link v. Wabash

R.R. Co., 370 U.S. 626, 630-31 (1962) (upholding a district court's authority to dismiss an action

sua sponte under Rule 41(b)).

        However, such a dismissal is "a harsh remedy and is appropriate only in extreme

situations." Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996) (citing Alvarez v. Simmons Mkt.

Research Bureau, Inc., 839 F.2d 930, 932 (2d Cir. 1988)). The Second Circuit "has repeatedly

detailed factors (discussed below) to be considered [by a district court] before dismissal" under

Rule 41(b). Lucas, 84 F.3d at 535 (citations omitted). The five requisite factors for determining

when a Rule 41(b) dismissal is appropriate are as follows:

               (1) the duration of the plaintiff's failure to comply with the court
               order, (2) whether plaintiff was on notice that failure to comply
               would result in dismissal, (3) whether the defendants are likely to
               be prejudiced by further delay in the proceedings, (4) a balancing of
               the court's interest in managing its docket with the plaintiff's
               interest in receiving a fair chance to be heard, and (5) whether the
               judge has adequately considered a sanction less drastic than
               dismissal.

Lewis v. Frayne, 595 Fed. Appx. 35, 36 (2d Cir. 2014) (quoting Baptiste v. Sommers, 768 F.3d

212, 216 (2d Cir. 2014)); see also Gilmore v. Carey, No. 1:15-CV-20, 2016 WL 3199513, *1

(N.D.N.Y. June 8, 2016). "[N]o single factor is dispositive." Gilmore, 2016 WL 3199513, at *1.


       1
         It is well-settled that the term "these rules" in Fed. R. Civ. P. 41(b) refers not only to the
Federal Rules of Civil Procedure but also to the local rules of practice for a district court. See
Tylicki v. Ryan, 244 F.R.D. 146, 147 (N.D.N.Y. 2006).
                                                   3
       In the present matter, the Court finds that the overall weight of these factors strongly

favors dismissing Plaintiff's action. First, the record indicates that Plaintiff ceased maintaining

any contact with the Court since Plaintiff filed his complaint on March 4, 2019. Plaintiff's period

of non-compliance thus began when he failed to timely file an affidavit of service of the summons

and complaint, or a status report regarding service, by May 31, 2019. See Dkt. No. 7.

       Second, the Court expressly warned Plaintiff on June 11, 2019, and once more on July 2,

2019, that Plaintiff's failure to comply with Court orders may result in "sanctions including, but

not limited to, dismissal of the action for failure to prosecute." Dkt. Nos. 7 & 8. Accordingly,

Plaintiff had notice that his failure to comply could result in dismissal of his action.

       Third, Plaintiff has failed to communicate any reason to explain his delay in filing and has

also failed to demonstrate any intent to continue this litigation. See generally Dkt. Nos. 6-8. As

"[p]rejudice to defendants resulting from [a plaintiff's] unreasonable delay [in filing] may be

presumed," the Court finds that Defendant would be prejudiced by further delay in these

proceedings. Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d Cir. 1982) (citation

omitted).

       Fourth, even though "[P]laintiff's failure to prosecute in this case was silent and

unobtrusive rather than vexatious and burdensome[,]" the need to alleviate congestion on the

Court's docket outweighs Plaintiff's right to receive further extensions and opportunity to be

heard. LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 210 (2d Cir. 2001). Thus, this factor too

weighs in favor of dismissing Plaintiff's case.

       Lastly, Rule 41(b) does not require "district courts . . . to exhaust possible lesser sanctions

before imposing dismissal . . . if such a sanction is appropriate on the overall record[.]" Lewis,

595 Fed. Appx. at 38. Here, the overall record, reflecting Plaintiff's utter failure to maintain even

                                                   4
a semblance of interest in his case as well as his flagrant disregard for Court orders, supports the

appropriateness of dismissal as a sanction. See generally Dkt. Nos. 6-8. As the foregoing five

factors weigh heavily in favor of dismissal, the Court dismisses Plaintiff's complaint under

Federal Rule of Civil Procedure 41(b) for failure to prosecute and for failure to comply with

Court orders.2

                                        IV. CONCLUSION

       After carefully considering the applicable law, Plaintiff's submissions, and for the reasons

stated herein, the Court hereby

       ORDERS that Plaintiff's complaint is dismissed with prejudice; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further




       2
          The Court also notes that dismissal may be appropriate on independent grounds: the
timeliness of Plaintiff's federal complaint. Plaintiff's right to sue on his ADEA claim expired
ninety days after he received the EEOC's dismissal letter. See Dkt. No. 1 at 4. Based on the legal
presumption that "a mail document is received three days after its mailing[,]" Plaintiff's ninety-
day window for filing opened on November 30, 2018, and closed on March 3, 2019. Edwards v.
Onondaga Cmty. Coll., No. 5:14-CV-1329, 2015 WL 7283187, *3 (N.D.N.Y. Nov. 16, 2015).
While a claimant may rebut this three-day presumption, "[a] successful rebuttal requires 'proof of
specific facts.'" Hogarth v. N.Y.C. Health & Hosps. Corp., No. 97-CV-0625, 2000 WL 375242,
*4 (S.D.N.Y. Apr. 12, 2000) (quoting Legille v. Dann, 544 F.2d 1, 4 (D.C. Cir. 1976)). A
"[p]laintiff's argument[], unsupported by any evidence, is insufficient to rebut the three-day
presumption." Colon v. Sabic Innovative Plastics US, LLC, No. 1:15-CV-651, 2017 WL
3503681, *4 (N.D.N.Y. Aug. 15, 2017). Thus, under the three-day presumption, Plaintiff lost his
right to sue on his ADEA claim by waiting until March 4, 2018, to file his federal complaint.
                                                  5
      ORDERS that the Clerk of the Court shall serve Plaintiff with a copy of this

Memorandum-Decision and Order in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: August 5, 2019
       Albany, New York




                                              6
